DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a means for securing and handling said blades in claim 16. The “means” are recited to be a “cover.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 12 is objected to because of the following informalities:  in lines 28-29, the claim recites “…surround the perimeter of the tower perimeter and fasten…” The word “perimeter” is used twice unnecessarily.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-17, 19-22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the head” in line 16.  There is insufficient antecedent basis for this limitation in the claim as no head had previously been recited.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-17, 19-22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 requires a “telescopic non-lattice structure.” No such limitation is found in the originally filed specification.
Claim 12 requires the telescopic structure to be “attached vertically… to one arc-sector of the tower,” which examiner agrees has support in the originally filed specification via the drawings. However, the claim further requires …”and not [attached] to a complementary arc-sector that completes the tower perimeter, wherein the telescopic structure does not surround the tower when in the retracted vertical position.” No such limitation is found in the originally filed specification. The Drawings do not adequately describe these negative limitations.
Similarly, claim 12 requires “wherein the telescopic structure is attached to the one arc sector of the tower and not to the complementary arc-sector that completes the tower perimeter, and does not surround the tower when in the extended vertical position.” No such limitation is found in the originally filed specification. The Drawings do not adequately describe these negative limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Delago et al. (US 2012/0131880) in view of Horn (US 2013/0228397).
As to claim 12, Delago teaches an equipment (frames 216A, 216B) for replacing wind turbine components (Title: “Method and apparatus for wind turbine erection.”), designed to attach parallel to and on one arc-sector of a tower having a circular perimeter (see the “body portion” which is exemplified by frames 216A, 216B as shown in Fig 9. The body portion is taught to be connected to spud pins or crawling devices which surround the tower. See [0073]. The tower has a circular perimeter as shown for example in Fig 5. The body portion is illustrated as being parallel to the tower. Examiner notes this recitation of “one arc-sector” refers to the equipment, which includes both the later claimed telescopic non-lattice structures and the webbings. Thus, the broadest reasonable interpretation of “one arc-sector” includes instances where more than one arc-sector is attached, as long as at least one arc-sector is attached since the webbing is self-described as surrounding the tower perimeter.), comprising: a telescopic non-lattice structure made up of at least two longitudinal segments (frames 216A, 216B are telescopic, see [0065]+. Please see [0066] which teaches the body portion may be in the form of frames 216A, 216 B. The frames are defined by longitudinal members 224 having lattice members 226. However, Delago further teaches the body portion may be in the form of shells (separate from frames), which makes no mention of lattice structures. Thus, Delago teaches the body portion structure may be non-lattice.) comprising an upper longitudinal segment (216A, as shown in Fig 9) and a lower longitudinal segment (216B as shown in Fig 9), the telescopic structure having a retracted vertical position and an extended vertical position (as is expected of devices which move with telescoping action), wherein: the telescopic structure is adapted to be attached vertically, in the retracted vertical position, to the one arc-sector of the tower and not to a complementary arc-sector that completes the tower perimeter (Delago continuously refers to frames 216A and 216B as “surrounding” the tower. A plain meaning of “surround” is contrary to Applicant’s claimed “one arc-sector and not to a complementary arc-sector that completes the tower perimeter.” However, Delago also teaches an embodiment in which frame 216A has a window 236. See [0068]. In the embodiment as illustrated, in which the body portion is rectangular, the window 236 covers a 90° arc around the perimeter of the tower. The frame 216A therefore is attached to a 270° arc that completes the tower perimeter.), wherein the telescopic structure does not surround the tower when in the retracted vertical position (as described above, due to the window in frame 216A, the frame 216A surrounds only 270° of the tower perimeter.); 
The telescopic structure is adapted to move from the retracted vertical position to the extended vertical position by being extended until reaching the head of said tower ([0065] teaches, “The erection apparatus 222 may be adapted to surround the mast and climb the mast as it constructs additional sections of the mast.”), wherein the telescopic structure is attached to the one arc-sector of the tower and not to the complementary arc-sector that completes the tower perimeter, and does not surround the tower when in the extended vertical position (Delago continuously refers to frames 216A and 216B as “surrounding” the tower. A plain meaning of “surround” is contrary to Applicant’s claimed “one arc-sector and not to a complementary arc-sector that completes the tower perimeter.” However, Delago also teaches an embodiment in which frame 216A has a window 236. See [0068]. In the embodiment as illustrated, in which the body portion is rectangular, the window 236 covers a 90° arc around the perimeter of the tower. The frame 216A therefore is attached to a 270° arc that completes the tower perimeter.); 
and the upper longitudinal segment and the lower longitudinal segment are mounted on each other through longitudinal guides and connected together by a linear actuator ([0081]: “Referring now to FIGS. 14 and 15, a preferred relative translation device is shown in the form of a rack 270 and a pinion drive 280. As shown, the rack 270 may be incorporated into a longitudinal member 224 of the inner frame 216B and the pinion drive 280 may be mounted on the outer frame 216A. Accordingly, when the pinion drive 280 is actuated, the pinion drive 280 may translate along the rack 270 thereby moving the frame 216A relative to frame 216B.”), such that said upper and lower longitudinal segments slide overlapping with each other causing alternating retraction and expansion of said upper and lower segments (this is described as “telescoping motion” by Delago).
Delago does not teach at least two webbings per longitudinal segment, the webbings being adapted to surround the perimeter of the tower perimeter and fasten the longitudinal segments of the telescopic structure to the tower.
Rather, Delago teaches the frames 216 are attached to the tower by spud pins 240 which alternately engage or disengage the tower as required during the telescoping motion. Delago teaches other embodiments in which frames are moved along towers by crawling devices 118.
It was known at the time the invention was effectively filed to provide for webbings which surround the tower perimeter and fasten climbing segments to towers. See Horn Fig 10 and [0056] which teaches belts 1008 are used as tensioners to secure platforms to towers. Thus the webbings of Horn are shown to perform the same job of connecting a frame to a tower as each row of spud pins of Delago.
Examiner notes Horn teaches several other embodiments in common with Delago, such as crawlers (see Horn Fig 3) and rack-and-pinion (see Horn Fig 5).
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Delago to provide for at least two webbings per longitudinal segment, the webbings being adapted to surround the perimeter of the tower perimeter and fasten the longitudinal segments of the telescopic structure to the tower. Such a person would have been motivated to do so, with a reasonable expectation of success, because the belts of Horn do not require the tower to have defined holes for fitting the spud pins (hole 248, see Delago [0074]), as is required in some embodiments of Delago.
 As to claims 14-15, 22, and 25, the claims remain unamended and the rejection remains the same. For the text of the rejection of claims 14-15, 22, and 25, please see the Office Action mailed 24 January 2022.
 Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delago in view of Horn as applied to claim 12 above, and further in view of Byreddy (US 2012/0003089).
As to claims 16-17 and 19-20, the claims remain unamended and the rejection remains the same. For the text of the rejection of claims 16-17 and 19-20, please see the Office Action mailed 24 January 2022.
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Delago in view of Horn as applied to claim 12 above, and further in view of Bagheri.
As to claim 21, Delago in view of Horn teaches the equipment according to claim 12, but does not teach at least one horizontal collar wherein at least part of the at least one horizontal collar comprises a horizontal frame which is a carrier for horizontal shaft wheels and for an external rocker arm which is a carrier for a vertical shaft sheaves and is articulated to the frame through a central horizontal shaft, perpendicular to the horizontal shaft wheels.
Rather, Horn, which teaches a belt 1008 does not teach a cart upon which a belt sits. However, Bagheri teaches a trolley 17 which sits between the belt and the mast, and which distributes the load of the belt across several trolleys.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a carrier at the horizontal collars of Delago in view of Horn having the limitations recited above as taught by Bagheri. Such a person would have been motivated to do so in order to achieve the benefits of the trolleys of Bagheri above the belts of Horn as described at Bagheri [0080-0081]. Namely the spring on the trolley ensures the belt bears against the mast correctly when tightened and when not tightened.
Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
On page 11, Applicant remarks the amendments to claim 12 have support from various sections of the originally filed specification and the Drawings. 
Examiner disagrees. Not every limitation in claim 12 has support. The limitations that do not have support as listed above. For example, the drawings appear to be relied upon to teach negative limitations, but the drawings do not adequately teach negative limitations. 
On pages 13 and 14, Applicant argues and provides several examples that indicate Delago teaches the frames surround the tower. Applicant concludes, “In all embodiments of Delago, the device surrounds the tower because that’s the only way that Delago can maintain its structural assembly. Therefore, the structure will always require to be sized larger than the largest diameter of the tower to be climbed.”
Examiner agrees that Delago teaches many embodiments of equipment which “surrounds” the tower. However, Examiner also points out that Applicant’s equipment also surrounds the tower. That is, the claimed webbings are part of the equipment, and the webbings are claimed to surround the tower.
At issue is whether the claimed telescopic structure made up of at least two longitudinal segments surrounds the tower. Here Delago is not entirely consistent. For example, Delago teaches the frame’s lattice sections are on four sides of a square, but also teaches an embodiment in which one of the sides of the square is removed as a “window 236” to receive a section of a mast. Thus the frames 216 surround the tower on only three sides, or 270° of the tower. 
In a separate embodiment as described at [0051] and illustrated in Fig 24, a fourth wall of a frame 216 may be removed entirely to allow the frame 216 to be installed on a tower. Thus the claim limitations at question are met by the equipment of Delago.
Applicant further argues against the combination of Delago with Horn since “it would not make sense to add such webbings to Delago’s body portion that substantially surrounding a mast”
Examiner disagrees. It is unclear by what reasoning Applicant concludes that combining two prior art teachings would “not make sense.” Applicant appears to be suggesting that since a portion of Delago’s equipment surrounds a tower, then another portion of equipment would not need to. 
Examiner disagrees. Whether Delago’s telescoping sections surround the tower appears to be immaterial to whether the telescoping sections would be combined with Horn’s webbings. Examiner points out that Horn’s collar indeed surrounds the tower.
 On page 15, Applicant mistakenly asserts Examiner relies on “common knowledge in the field” as part of the statement of the obviousness of the combination of Delago and Horn. 
Applicant further argues there is no motivation to combine Delago with Horn because Delago’s device “surrounds the mast and there is already secured to the mast (and is not at risk of becoming separated from the mast when large, heavy objects such as a wind turbine blade are removed and lowered to the ground.).”
First, Examiner disagrees with Applicant’s characterization of Delago’s device as necessarily being secured to a mast because the device surrounds the mast. As noted above, the device does not entirely surround the mast in all circumstances. Moreover, surrounding is not the same as being secured. For example, a ring may entirely surround a finger, but is not necessarily secured thereto. The ring may move unimpeded along the axis of the finger.
Similarly, Delago teaches the frames are secured to the tower not by the frames themselves, but by either a crawling device (which Examiner notes is not an embodiment relied upon for rejection) or spud pins (which grasp the tower enabling the frame sections to perform telescopic movement). 
The combination of Horn into Delago relies not on common knowledge, but on the motivation that webbings described by Horn would not require the spud-pin holes in a tower which are required by the spud-pins of Delago. Thus, the telescoping equipment may be used on towers even if those towers do not have pre-made holes.
As to Applicant’s statements on pages 17-19, Examiner encourages Applicant to claim the invention in such a way to define around the cited prior art using only details which were available in the originally filed specification at the time the invention was effectively filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        26 May 2022